            Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 1 of 18




MARC P. BERGER
REGIONAL DIRECTOR
Sanjay Wadhwa
Sandeep Satwalekar
David Stoelting
Tuongvy T. Le
Attorneys for Plaintiff
U.S. SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
Phone: (212) 336-0174 (Stoelting)
Email: stoeltingd@sec.gov


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :
                                                :                   20-CV-__________ ( )
                              Plaintiff,        :
                                                :
            -against-                           :                  COMPLAINT
                                                :
ROSS BARISH,                                    :
                                                :                   Jury Trial Demanded
                              Defendant.        :
________________________________________________:



       Plaintiff Securities and Exchange Commission (the “Commission”), for its Complaint

against defendant Ross Barish (“Barish” or the “Defendant”), alleges as follows:

                              SUMMARY OF ALLEGATIONS

       1.      Barish, a broker at Joseph Stone Capital, LLC (“JSC”), defrauded sixteen retail

customers by executing a high-cost, in-and-out pattern of trading that lost these customers over

$800,000 while generating commissions and fees for him of more than $400,000. Although

Barish told customers that he was an experienced broker, Barish did nothing more than buy
              Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 2 of 18




stocks and sell them after a brief holding period. His “strategy” amounted to a scheme to enrich

himself while persuading customers that profits were just around the corner. Barish’s conduct in

relation to these sixteen customers, whose accounts were active during different periods of time

between 2013 and July 2019, violated the antifraud provisions of the federal securities laws in

four respects.

       2.        First, Barish had a duty to have a reasonable basis for recommendations that he

made to his customers. In violation of this duty, Barish recommended to sixteen customers a

high cost, in-and-out trading strategy without any reasonable basis to believe that these

recommendations were suitable for anyone. The recommended trading strategy resulted in losses

for the customers and ill-gotten gains for Barish. Barish knew or recklessly disregarded that his

recommendations, for which he had no reasonable basis, were not suitable for anyone.

       3.        Second, Barish’s recommended trading strategy was unsuitable for his customers

in light of those customers’ financial needs, investment objectives and circumstances.

       4.        Third, Barish made material misrepresentations to and omitted material

information from his customers. By making a recommendation to purchase or sell a security to a

customer, Barish implicitly represented that he had a reasonable basis for that recommendation.

As Barish failed to have a reasonable basis for his recommendations to the sixteen customers,

these recommendations constituted misrepresentations. In addition, Barish’s upbeat and

optimistic statements to customers constituted misrepresentations because Barish knew that the

excessive costs which accumulated from the frequent trading made even a minimal profit all but

impossible.

       5.        Finally, Barish engaged in unauthorized trading by placing trades in customer

accounts without obtaining their authorization to do so.




                                                 2
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 3 of 18




       6.      As a result of these violations, Barish received more than $400,000 in

commissions and fees. The sixteen customers experienced total losses of $814,509.

                                          VIOLATIONS

       7.      By virtue of the conduct alleged herein, the Defendant, directly or indirectly,

singly or in concert, violated and is otherwise liable for violations of Section 17(a) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)], Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

thereunder [17 C.F.R. § 240.10b-5].

       8.      Unless the Defendant is permanently restrained and enjoined, he will again

engage in the acts, practices, transactions, and courses of business set forth in this complaint and

in acts, practices, transactions, and courses of business of similar type and object.

                                 JURISDICTION AND VENUE

       9.      The Commission brings this action pursuant to authority conferred by Section

20(b) of the Securities Act [15 U.S.C. § 77t(b)] and Section 21(d)(1) of the Exchange Act [15

U.S.C. § 78u(d)(1)], seeking a final judgment: (1) restraining and permanently enjoining the

Defendant from engaging in the acts, practices and courses of business alleged against him

herein; (b) ordering the Defendant to disgorge all ill-gotten gains and to pay prejudgment interest

on those amounts; and (c) imposing civil money penalties on the Defendant pursuant to Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15

U.S.C. § 78u(d)(3)].

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, Section

22(a) of the Securities Act [15 U.S.C. § 77v(a)], and Sections 21(d), 21(e), and 27 of the

Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa]. The Defendant, either directly or




                                                  3
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 4 of 18




indirectly, has made use of the means or instrumentalities of interstate commerce, of the mails,

the facilities of national securities exchanges, and/or the means or instruments of transportation

or communication in interstate commerce in connection with the acts, practices, and courses of

business alleged herein.

       11.     Venue lies in the Southern District of New York pursuant to 28 U.S.C.

§1391(b)(2), Section 22(a) of the Securities Act [15 U.S.C. § 77v(a)], and Section 27 of the

Exchange Act [15 U.S.C. § 78aa]. Certain of the acts, practices, transactions, and courses of

business alleged in this complaint occurred within the Southern District of New York, and were

effected, directly or indirectly, by making use of means or instrumentalities of transportation or

communication in interstate commerce, or the mails, or the facilities of a national securities

exchange, in that certain of the trades recommended by Barish to his customers were executed on

the New York Stock Exchange based in New York, New York, and JSC maintains an office in

New York, New York.

                                          DEFENDANT

       12.     Barish, age 45, is a resident of Port Washington, New York. From 1999 through

early 2013, Barish was registered with six different broker-dealers. He joined JSC in May 2013

and he continues to work there as a registered representative. In June 2016, the Montana

Commissioner of Securities and Insurance (“Montana CSI”) instituted an administrative action

alleging, among other things, that Barish and two other JSC brokers churned four customer

accounts and that JSC failed to supervise them. In April 2017, JSC, Barish and the other brokers

settled the Montana CSI action by entering into a Consent Agreement requiring JSC to pay

restitution to the four customers, including Barish’s customer. In 2017, two of Barish’s

customers filed arbitrations against Barish with the Financial Industry Regulatory Authority




                                                 4
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 5 of 18




(FINRA) alleging, among other things, excessive trading and unsuitability. Both arbitrations

settled with monetary payments to the customers. Barish holds Series 7 and 63 licenses.

                                      RELATED ENTITY

       13.     JSC, a Delaware limited liability company formed in 2011 and headquartered in

Mineola, New York, has been a registered broker-dealer since February 23, 2013. In November

2019, JSC consented to permanently cease and desist from violations of the registration

provisions of the Massachusetts securities laws, and to pay a fine of $17,500 and $750 in

registration fees. In August 2019, a FINRA Arbitration Panel Award ordered JSC to pay $10,000

in compensatory damages to a customer who had alleged, among other things, failure to

supervise. In April 2019, a FINRA Arbitration Panel ordered JSC to pay a customer $40,831 in

compensatory damages, $27,500 in claimant’s attorney fees, and $6,362 in costs, following a

hearing on the customer’s allegations that a broker employed by JSC “excessively traded and

leveraged the Claimant’s account on margin, which was unsuitable and designed to generate high

commissions and fees at Claimant’s expense.” In 2016, the Montana CSI charged JSC with

failing to supervise Barish and two other brokers; this action settled in 2017 (see supra ၁ 12).

                                              FACTS

I.     Overview of Barish’s Fraudulent Scheme

       14.     Since becoming a registered representative more than twenty years ago, Barish’s

primary business-generating technique has been cold calling strangers. Barish obtains leads by

purchasing marketing databases, and his cold-calling canvasses the country. Barish is registered

in nearly all states to allow for nationwide prospecting.

       15.     In his initial phone calls, Barish’s pitch to potential customers emphasized his

supposed investing expertise, successful track record and ability to identify an “earnings play.”




                                                 5
               Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 6 of 18




Once a customer account had been opened, however, Barish recommended and implemented the

same strategy of short-term trading using borrowed funds combined with high commissions and

other costs.

       16.      From the inception of each of the sixteen accounts through the closing of the

account or July 31, 2019 (several accounts remained active after this date), Barish’s

recommendations resulted in losses for the customer. See Attachment.

       17.      The customer losses were not simply an unfortunate byproduct of a speculative

but potentially lucrative approach. Instead, the losses were a near-certain consequence of

Barish’s recommendations. The frequency of the trading, combined with the high cost structure,

meant that over time the chances of earning even a minimal profit were essentially nonexistent.

       18.      An integral part of Barish’s scheme was the use of “margin,” whereby the

customer purchases stock with funds borrowed from the firm with the stock serving as collateral.

Borrowing money to buy stock allowed Barish to purchase much more stock than could be done

by only using cash, which served Barish’s interests because his compensation depended on

frequent trading. The use of margin, however, increased risks and costs to the customer.

       19.      Barish disclosed none of these risks to his customers; instead, he touted his

experience as a broker, and his knowledge of company “fundamentals.” These

misrepresentations, however, concealed from the customer the reality that Barish’s “strategy”

was doomed from the start.

II.    Barish Made Recommendations to Customers with No Reasonable Basis

       20.      Barish was required to have a reasonable basis to believe that his

recommendations were suitable for at least some customers. This meant that he needed to do due

diligence and have an understanding of the recommendations’ risks and rewards, and potential




                                                 6
                Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 7 of 18




consequences. Given that Barish recommended an in-and-out pattern of trading, he had a duty to

determine whether his recommendations, which imposed high costs on the customer, were

suitable and in his customers’ interests.

        A. Barish’s Obligations When Making Recommendations to Customers

        21.      As a licensed securities broker, Barish knew that he was required to abide by

certain duties imposed on him by FINRA and by JSC. Most importantly, FINRA Rule 2111,

which became effective in 2012, required Barish “to have a reasonable basis to believe, based on

reasonable diligence, that the recommendation is suitable for at least some investors.” (Emphasis

in original.)

        22.      JSC’s Written Supervisory Procedures (“WSPs”), which Barish was required to

follow, were consistent with FINRA Rule 2111 and stated that the JSC brokers must “have a

reasonable basis to believe, based on reasonable diligence, that the recommendation is suitable

for at least some investors.” The WSPs, like Rule 2111, also make clear that the reasonable-basis

duty applies to “a recommended transaction or investment strategy.”

        23.      In addition, in his Registered Representative Agreement with JSC, Barish agreed

that he “shall adhere to all suitability requirements.” In this Agreement, Barish also agreed that

he “shall abide by all SEC, FINRA, and State rules and regulations pertaining to effecting

securities transactions with the public.”

        24.      JSC also conducted annual compliance meetings, which Barish was required to

attend, in which the importance of brokers’ reasonable basis and suitability duties were

emphasized.

        25.      Under these well-established duties, a broker fails his reasonable basis obligation

if the recommended strategy is not suitable for any customer, regardless of the customer's




                                                  7
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 8 of 18




investment profile. A broker cannot fulfill his suitability duties to his customers when he fails to

understand the strategies he recommends.

       B. Barish’s Trading Strategy Was Unsuitable for Any Customer

       26.     As Barish knew, or was reckless in not knowing, the investment strategy that he

recommended was almost certain to lose money and, despite his duty, he had no reasonable basis

for the recommendations he made. In particular, Barish had no basis to believe that the in-and-

out trading that he recommended, combined with the per-trade costs and high leverage, would

be suitable for anyone.

       27.     Barish knew all of the costs that were imposed on his customers. He unilaterally

determined, on a trade-by-trade basis, the amount to charge the customer in commissions. In

addition to commissions, customers were charged a per-trade “fixed commission” of $75.

Additional costs imposed on the customer include margin interest and other account fees.

       28.     Barish’s compensation was directly linked to the quantity of trades. He received

$20 of each $75 fixed commission and also 75% of the total commissions.

       29.     Barish recommended all aspects of the trading, including the selection of issuers

and the timing of purchases and sales, and the customers, based on Barish’s representations,

followed his recommendations.

       30.     Since the customers incurred costs with every transaction, making a profit

depended upon the price of the security increasing during the brief period the security was held

in the customer accounts. The increase in price had to exceed the combined costs for even a

minimal profit to be realized. The accumulating impact of the costs over time, however, all but

eliminated any possibility of even a minimal profit.

       31.     Through the use of margin, Barish was able to significantly increase buying




                                                  8
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 9 of 18




power. As shown in the Attachment, Barish’s total purchases in the sixteen accounts was

$47,651,466, although the average equity was only $301,636.

       32.     The Attachment demonstrates that the undisputed driver of the losses in the

sixteen accounts was the costs associated with Barish’s trading recommendations. There were

approximately 3,000 total trades in the accounts and —purely on an investment basis before fees

and costs—the accounts almost broke even with losses of $19,202. Once the total costs of

$795,307 is factored in, however, the customers’ total losses are pushed downward to $814,509.

       33.     Despite his clear duty to know and understand the impact of the cost structure on

his trading strategy, Barish did virtually nothing to fulfill this duty. Instead, Barish focused his

time and attention on company “fundamentals,” “earning plays,” and general market-related

information. By ignoring the impact of costs and the frequency of trading—the single most

critical factors driving the losses in the sixteen accounts—Barish acted knowingly or recklessly

in violation of the federal securities laws.

       34.     The Attachment provides commonly used measures of account activity such as

annualized turnover and cost-to-equity ratios. The annualized turnover ratio is the number of

times per year a customer’s securities are replaced by new securities. The cost-to-equity ratio,

also referred to as the break-even ratio, measures the amount an account has to appreciate

annually just to cover commissions and other expenses. A turnover of 6 or higher, or a cost-to-

equity ratio in excess of 20%, is considered to be indicative of excessive trading.

       35.     The average annualized cost-to-equity ratio was 41.2% for the sixteen Barish

accounts. In other words, due to the costs imposed on the customers, the accounts had to

increase in value an average of 41.2%, on a yearly basis before the customer would see a single

dollar of profit. The frequency of trading in the sixteen accounts is shown by the average




                                                  9
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 10 of 18




turnover rate of 24.6, which means that roughly every two weeks all of the securities in each

account were replaced with new securities.

       36.     As these metrics indicate, the high cost and frequency of Barish’s trading strategy

were significant factors in the customers’ losses. Indeed, in eleven of the sixteen accounts, the

costs of the strategy triggered net losses in what would have otherwise been marginally

profitable accounts.

       37.     Barish knew the amount of costs that his customers were paying. He decided the

amount of commissions and knew of the $75 per-trade firm commission. Barish also had desktop

access to information of the total amount of costs borne by each account on a monthly and yearly

basis. Barish also knew of the importance of the turnover and cost-to-equity figures, and every

few months his supervisors at JSC showed him a chart summarizing the turnover and cost-to-

equity figures for his most active accounts. Nevertheless, despite access to information showing

the impact of costs on the performance of the sixteen accounts, Barish did not consider their

impact on the ability of the accounts to turn a profit and did not alter his trading strategy

accordingly.

       38.     Through this fraudulent conduct, Barish intentionally or recklessly violated his

duty to have a reasonable basis for his recommendation to the sixteen customers.

III.   Barish Made Unsuitable Customer-Specific Recommendations

       39.     If a broker has not satisfied his reasonable basis obligation with respect to an

investment strategy, he cannot satisfy his customer-specific suitability obligation for those

customers to whom he applied that strategy. In other words, if the strategy is not suitable for any

customer—regardless of the customer’s investment profile—then the strategy cannot be suitable

for a particular customer.



                                                  10
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 11 of 18




       40.       As a result, even if Barish satisfied his reasonable-basis duties, Barish was also

required to make customer-specific suitability determinations, which meant that he had a duty to

determine that his recommendations were suitable for his customers in light of their customers’

financial needs, investment objectives, risk tolerance, and circumstances.

       41.       Barish’s trading strategy, for the reasons set forth above (supra ၁၁ 20-38), was not

suitable for his particular customers, and was incompatible with each of these customers’

financial needs, investment objectives, risk tolerance and circumstances. Certain of the sixteen

customers, some of whom were retired or in their 70s, had conservative to moderate investment

objectives and risk tolerances.

       42.       Barish had only limited and cursory discussions with his customers regarding

their financial condition and needs. The account opening documents sent to the customers,

moreover, were uniformly pre-populated to show “Speculation” and/or “Aggressive” as the

investment profile.

       43.       The customers, moreover, expected a trading strategy that, even if considered

“speculative,” had at least some chance of turning a profit. Barish’s strategy, however, could not

even be considered “speculative” because of the near-absence of any chance of making even a

modest profit.

       44.       As noted above, the use of margin to increase buying power was a critical part of

Barish’s one-size fits all strategy. As a result, all sixteen customers were sent margin agreements

to sign regardless of whether they had ever used margin or wanted to use borrowed funds to buy

stocks. Indeed, six customers indicated on their account opening forms that they wanted trading

done in a cash account, not a margin account. Barish ignored this and sent them margin

agreements to sign anyway to permit him to trade in a margin account.




                                                  11
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 12 of 18




IV.    Barish Made Material Misrepresentations to and Omitted Material Information
       From His Customers

       45.     Barish concealed material information from the sixteen customers and made

material misrepresentations.

       46.     By making a recommendation to purchase or sell a security to a customer, Barish

implicitly represented that he had a reasonable basis for that recommendation. As Barish failed

to have a reasonable basis for his recommendations to the sixteen customers, his trading

recommendations constituted misrepresentations.

       47.     In addition, Barish made material misrepresentations by falsely claiming that his

recommended trading strategy had the potential for profit. Barish also omitted material facts by

failing to disclose that he had no reasonable basis for his recommended trading strategy, and that

the strategy virtually guaranteed that the account would lose money.

       48.     In his initial phone calls with customers, Barish generally touted his ability to

make money for customers. Barish did not tell customers that the transaction costs associated

with his recommended strategy—in the form of commissions, the $75 fixed commissions, and

margin interest—would almost certainly exceed any potential gains in the accounts.

       49.     When Barish spoke to customers, he discussed particular issuers or market

conditions. When losses inevitably occurred, Barish told the customer that his next

recommendation would make up those losses. He concealed from customers, however, the most

important factor in whether or not an account would be profitable over time: the negative impact

of the frequency of the buys and sells, combined with the high per-trade costs, including the high

commissions that Barish unilaterally imposed.

       50.     Barish also concealed from his customers the fact of the losses that other

customers had and were experiencing from his trading recommendations. For example, the


                                                12
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 13 of 18




accounts of Customers 4, 6, 13, and 14 all ceased activity during 2016 and 2017. It would have

been highly material for Barish’s other customers, whose accounts remained active in 2018 and

2019, to know that the same strategy that Barish was employing in their accounts had resulted in

losses in the earlier accounts. Barish not only concealed this information, he regularly told

customers that his other customer accounts were profitable.

       51.     The material information regarding the impact of costs was information that

Barish had at his fingertips but the customers did not. The monthly account statements sent to

customers did not disclose commissions, and the trade confirmations sent after each trade only

disclosed the costs for that particular trade. Barish never told customers the total amount of costs

that were accumulating over time or the devastating impact of these costs on an account’s

profitability. And although some customers were sent after-the-fact letters containing generalized

warning of the risks of active trading, customers were not given their actual turnover and cost-to-

equity numbers, information which Barish had but the customers did not.

V.     Barish Engaged in Unauthorized Trading

       52.     All of the sixteen accounts managed by Barish were non-discretionary; as a result,

he was required to seek and obtain customer authorization before placing an order for a buy or a

sell. Barish never met these customers face-to-face and his communications with them were

almost entirely by telephone. Accordingly, for a trade to be properly authorized by the customer

there should have been a phone call between the customer and Barish before the order was

entered.

       53.     To speak with customers, Barish used either the phone at his desk in JSC’s

Mineola, New York office or his personal cell phone.

       54.     A comparison of phone and trading record shows that more than 45% of the




                                                 13
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 14 of 18




trades placed by Barish between January 1, 2016 and July 31, 2019 were not preceded by a

phone call. Given that Barish only communicated with customer through phone calls, this

evidence shows widespread unauthorized trading by Barish.

                                FIRST CLAIM FOR RELIEF
                        Violations of Section 17(a) of the Securities Act

       55.     The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 54, as if fully set forth herein.

       56.     The Defendant, directly or indirectly, singly or in concert, in the offer or sale of

securities and by the use of the means or instruments of transportation or communication in

interstate commerce or by use of the mails, knowingly or recklessly has: (a) employed devices,

schemes, or artifices to defraud; (b) obtained money or property by means of untrue statements

of a material fact or omissions of a material fact necessary in order to make the statement made,

in light of the circumstances under which they were made, not misleading; and/or (c) engaged in

transactions, practices, or courses of business which operated or would operate as a fraud or

deceit upon purchasers of securities and upon other persons.

       57.     The Defendant violated Section 17(a) of the Securities Act by, among other

things, knowingly, recklessly or negligently making recommendations to customers with no

reasonable basis to believe his recommendations were suitable for anyone; making

recommendations to customers with no reasonable basis to believe his recommendations were

suitable for his particular customers; making material misrepresentations to customers and

omitting material information; and engaging in unauthorized trading.

       58.     By reason of the foregoing, the Defendant, directly or indirectly, singly or in

concert, has violated, and unless enjoined, will again violate Section 17(a) of the Securities Act

[15 U.S.C. § 77q(a)].



                                                 14
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 15 of 18




                               SECOND CLAIM FOR RELIEF
                Violation of Section 10(b) of the Exchange Act and Rule 10b-5

       59.     The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 54, as if fully set forth herein.

       60.     The Defendant, directly or indirectly, singly or in concert, in connection with the

purchase or sale of securities and by the use of the means or instrumentalities of interstate

commerce or of the mails, or of the facilities of a national securities exchange, knowingly or

recklessly has: (a) employed devices, schemes, or artifices to defraud; (b) made untrue

statements of a material fact or omitted to state a material fact necessary in order to make the

statement made, in light of the circumstances under which they were made, not misleading;

and/or (c) engaged in acts, transactions, practices, or courses of business which operated or

would operate as a fraud or deceit upon other persons.

       61.     The Defendant violated Section 10(b) of the Exchange Act and Rule 10b-5

thereunder by, among other things, knowingly or recklessly making recommendations to

customers with no reasonable basis to believe his recommendations were suitable for anyone;

making recommendations to customers with no reasonable basis to believe his recommendations

were suitable for his particular customers; making material misrepresentations to customers and

omitting material information; and engaging in unauthorized trading.

       62.     By reason of the foregoing, the Defendant, directly or indirectly, singly or in

concert, has violated, and unless enjoined, will again violate Section 10(b) of the Exchange Act

[15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].




                                                 15
              Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 16 of 18




                                   PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court enter a Final

Judgment:

                                                I.

       Permanently enjoining the Defendant from committing, aiding and abetting or otherwise

engaging in conduct that would make him liable for the violations of the federal securities laws

alleged in this complaint.

                                               II.

       Ordering the Defendant to disgorge any ill-gotten gains and to pay prejudgment interest

on those amounts.

                                               III.

       Ordering the Defendant to pay civil monetary penalties pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §

78u(d)(3)].

                                               IV.

       Granting such other and further relief as the Court may deem just and proper.




                                               16
             Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 17 of 18




                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.


Dated: New York, New York
       August 13, 2020

                                                Respectfully submitted,


                                                By:    /s/ Marc P. Berger
                                                       Marc P. Berger
                                                       Sanjay Wadhwa
                                                       Sandeep Satwalekar
                                                       David Stoelting
                                                       Tuongvy T. Le
                                                       Attorneys for Plaintiff
                                                       U.S. Securities and Exchange Commission
                                                       New York Regional Office
                                                       200 Vesey Street, Suite 400
                                                       New York, New York 10281-1022
                                                       Tel: (212) 336-0174 (Stoelting)
                                                       Email: stoeltingd@sec.gov




                                                  17
                          Case 1:20-cv-06437 Document 1 Filed 08/13/20 Page 18 of 18




                                                           ATTACHMENT

                Annual
                Cost /                                                    Total                   Weighted           Account Period
Customer        Equity       Annualized     Average        Total          Costs        Total       Days
                 Ratio        Turnover      Equity 1     Purchases                      Loss       Held 2       Beginning       End
   1              122.7%           62.3      $23,411       $599,540       $11,808     $(10,922)       11.8       10/01/16     02/28/17
   2               64.1%           38.5       28,276      3,172,095        52,807      (35,616)       15.4       09/01/16     07/31/19
   3               47.6%           19.7       22,124      1,414,148        34,183       (9,159)       26.5       05/01/16     07/31/19
   4               67.1%           29.8       20,533      2,040,753        45,958      (35,100)       19.8       06/01/13     09/30/16
   5               56.8%           31.5       42,963      4,396,202        79,259      (28,886)       16.3       05/01/16     07/31/19
   6               38.3%           20.2       40,507      1,365,676        25,854      (60,266)       20.8       10/01/14     05/31/16
   7                51.5%            35.4      76,259      9,210,421      134,084      (94,771)         15.4     03/01/16     07/31/19
   8                22.2%            11.8      68,449      2,624,851       49,520     (108,112)         30.5     03/01/13     05/31/16
   9                48.3%            27.6      64,275      2,514,739       43,973      (10,397)         23.0     03/01/18     07/31/19
   10               47.8%            27.1      35,860      1,941,605       34,206      (46,182)         28.2     08/01/17     07/31/19
   11               11.8%             9.9      92,859      4,381,999       52,302     (199,790)         53.9     03/01/13     11/30/17
   12               31.7%            22.7     103,734      6,057,746       84,785      (17,159)         25.9     01/01/17     07/31/19
  13                47.9%            23.5      30,819      1,328,164       27,048      (28,342)         30.9     07/01/14     04/30/16
  14                33.1%            17.2      16,806        576,468       11,140      (41,488)         49.3     02/01/15     01/31/17
  15                80.0%            28.8       8,247        219,016        6,072       (6,953)         22.7     03/01/15     01/31/16
  16                77.6%            44.0      33,690      5,808,043      102,310      (81,366)         15.1     09/01/15     07/31/19
 Total:                                     $301,636    $47,651,466      $795,307    $(814,509)
 Average:          41.1%             24.6                                                               23.6




            1
              “Average Equity” is an average of the net portfolio value amounts listed in the customers’ monthly account
            statement.
            2
              Weighted for investment size.


                                                                    18
